DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-22 and 24-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillman et al (US 2014/0086486).



[Pillman (Fig 1 para 0048-0051) has disclosed an image processing device comprising at least memory, software, processing device, and camera for performing the method of Pillman.]
detecting an object region within an image; [Pillman (para 0083) a selected digital image is provided for enhancement processing. Subject/object region is extracted from image data (para 0091).]
obtaining meta-data for the image; [Pillman (para 0087) has disclosed setting the object focus distance and other lens and camera settings as metadata of said captured image data. Pillman (para 0086, 0087 and 0120) the type of scene capture is utilized in determining the threshold of edge gradient.]
scaling the object region to obtain a scaled region; [Pillman: Cropping the scale of object region with respect to the rest of the image by cropping to remove the non-object/background image data, hence producing a relatively higher scaled object region (para 0114).]
determining a threshold for the scaled region based at least in part on the meta-data; [Pillman (para 0087 and 0120) the type of scene capture is utilized in determining the threshold of edge gradient.]
calculating map values for the scaled object region; comparing the map values to the threshold; [Gradient map values (para 0115-0116) are determined and compared to a threshold (para 0117-0120). ]
obtaining, based at least in part on the comparing, filtered map values; [A binarized edge mask is obtained based on the resulting threshold (para 0117-0118).]
determining a sharpness measure for the object region based at least in part on the filtered map values; and [Pillman (para 0119-0121) a perceptual sharpness for the subject is determined based on the filtered gradient map.]
[Pillman (para 0096-0097) the sharpness and hence focus of the object/subject region is adjusted based on the determined perceptual sharpness of the subject region.]

With respect to Claims 18, 26, and 32: A method according to claim 17, wherein the map values comprise gradient map values. [Pillman (para 0115-0117) has disclosed the computation and thresholding of gradient map values.]

With respect to Claims 19, 27, and 33: A method according to claim 17, wherein the sharpness measure is proportional to at least one of the filtered map values. [Pillman (para 0119) has disclosed that the perceptual sharpness is proportional to the gradient filtered map values by at least an average value.]

With respect to Claims 20, 28, and 34: A method according to claim 17, wherein the threshold for the image is a function of one or more of:
a contrast level for the detected object region, a distance to the subject, or an International Organization for Standardization (ISO) value used for image acquisition. [Pillman (para 0120), wherein the macro scene type and other scene types utilized are based on a distance to subject (para 0086 and 0089). A macro type being classified as having a depth of field and focal distance of a close to camera subject.]

With respect to Claims 21, 29, and 35: A method according to claim 17, wherein scaling the object region comprises scaling the object region to a fixed size. [Pillman: Cropping the scale of object region with respect to the rest of the image by cropping to remove the non-object/background image data, hence producing a relatively higher scaled object region (para 0114). Size remains the same for the object region, hence is fixed.]

With respect to Claims 22, 30, and 36: A method according to claim 17, wherein the object region comprises a face. [Pillman: Face – para 0107.]

With respect to Claim 24: A method according to claim 17, further comprising extracting meta- data from the image to determine one or more parameters for the threshold. [Pillman (para 0086-0087) have disclosed setting the object focus distance and other lens and camera settings as metadata of said captured image data. Said information required to be extracted or retrieved from the digital image file in order to obtain information for the image processing of Pillman.]

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The additional claim limitations of claim 23 further defining a calculation of noise based on the processed sharpness value of the image data (i.e., splitting, mean, sorting, selecting subrange, and so on) has not been disclosed by the known prior art, cited prior art, or reasonable combinations thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al (US 2009/0169107) has disclosed a process of determining features in an image based upon performing a sequence of gradient filters in an image region producing a map of resulting gradient values, the thresholding of said gradient values to determine significant edge data, and the scaling of the image prior to the performing of gradient determination (para 0061 and 0048). Chien has not further disclosed the determination of an object region, scaling of an object, determining a sharpness measure for the object region, correcting the focus of the object region based on the sharpness measure, or using meta-data obtained from the image for determination of the gradient map threshold.
Cho et al (US 2013/0243319) has disclosed a method of measuring and correcting image motion blur based on thresholded gradient filter results of a gradient map for each of a partitioned tile of the image data (abstract, para 0008, 0078, 0080-0081)
Feng et al (US 2015/0113450) has disclosed a method of measuring gradients of image data to detect and correct for blur within said image data. The process including the determination of a gradient map and the thresholding of said gradient map in each region of the image data, wherein the detected edges can correspond to objects within the image data (para 0069 and 0088).
Iketani (US 20100278422) has disclosed a process of image contour correction for an object region (abstract, para 0015-0017, para 0056-0057, para 0069). The process of Iketani includes enlarging the image data, calculation brightness gradient map for the image data, thresholding the gradient map to locate and determine contours of an object, and the correction of the colors of the contour region.
Zalis (US 2002/0097320) has disclosed isolating and extracting an object region in a set of image data (para 0009, 0051, 0053, and 0056), then performing gradient operators and thresholding said gradient operators to determine edge pixel data of a desired object region.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        





/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666